Citation Nr: 0600988	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, her spouse, and S.D.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1987 to February 
1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent rating effective January 2004.  In a 
July 2004 rating decision, the disability rating was 
increased to 50 percent effective January 2004.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher rating for PTSD remains in appellate status.  The 
Board notes that the veteran has clarified that this is the 
only issue on appeal.  In December 2005, the veteran 
testified at a personal hearing before the undersigned via 
videoconference in December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In April 2004, prior to the grant of service connection in 
this case, the veteran was afforded a VA examination.  Since 
that time, the veteran has asserted that her PTSD symptoms 
have worsened.  Notably, in October 2004, the veteran was 
afforded a VA neurological examination in connection with her 
claim for a total rating based on individual unemployability.  
The veteran expressed that she thought that she had been 
scheduled for a PTSD examination.  This was a spine 
examination.  At her personal hearing, the veteran stated 
that this examination was brief and she wanted her PTSD to be 
reevaluated as it was worse and had actually significantly 
worsened since October 2004.  In addition, she related that 
she was receiving ongoing group and individual treatment at 
the Omaha VA facility for PTSD.  The records in the claims 
file are dated through May 2005.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The psychiatric treatment records from the Omaha 
VA facility should be obtained in compliance with VA's duty 
to assist.  

As the veteran has asserted that her service-connected 
disability has worsened since his last examination, she 
should be afforded a new examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

As a final matter, the veteran has not been issued a 
supplemental statement of the case which addresses evidence 
submitted since the November 2004 supplemental statement of 
the case including VA outpatient treatment records through 
May 2005.  On remand, if the full benefit is not granted, the 
supplemental statement of the case should include 
consideration and discussion of all evidence dated since the 
November 2004 supplemental statement of the case.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Omaha 
VA medical facility dated from May 2005 
through the present.  

2.  Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The VA psychiatric examiner should 
be provided a copy of the rating criteria for 
Diagnostic Code 9411.  The psychiatric 
examiner should be asked to provide detailed 
findings of the exact current manifestations 
of her service-connected PTSD in relation to 
the appropriate rating criteria.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the full benefit is 
not granted, a supplemental statement of the 
case should include consideration and 
discussion of all evidence dated since the 
November 2004 supplemental statement of the 
case.  The veteran should be provided with 
this supplemental statement of the case as to 
the issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

